Citation Nr: 1611279	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-03 131	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation for the service-connected posttraumatic stress disorder (PTSD) in excess of 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1969 to March 1971, including service in Vietnam for which he was awarded the Combat Infantryman's Badge (CIB).  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in which the RO granted the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent evaluation, effective from February 20, 2008.  

When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  The Veteran is appealing the initial rating that was assigned to the PTSD disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  Here, in a September 2011 rating decision issued while the case was in appellate status, the RO increased the rating for PTSD from 50 percent to 70, effective from March 1, 2010.  In a subsequent rating issued in March 2013, the effective date for the 70 percent evaluation was changed to February 20, 2008.

The Board notes that a temporary total rating (100 percent) was assigned from January 6, 2010 to February 28, 2010, under the provisions of 38 U.S.C.A. § 4.29.  However, this period does not need to be addressed because a rating higher than 100 percent is not assignable.

In January 2012, a videoconference hearing was held between the Columbia RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board remanded the case for additional development in March 2012; the case has now been returned to the Board for appellate review.

The Board notes that the issue of entitlement to a total schedular rating based on individual unemployability (TDIU) is part and parcel of the appellant's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2013 rating decision, the RO granted TDIU, effective from February 20, 2008.  In addition, as explained in the decision below, the Veteran is entitled to an initial 100 percent schedular evaluation for his PTSD disability beginning February 20, 2008.  Although it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot, see Bradley v. Peake, 22 Vet. App. 280 (2008), given that the TDIU claim in this case was essentially raised only in the context of the PTSD claim (as the Veteran is not currently service-connected for any other disability), the Board finds that the assignment of a total schedular evaluation for the PTSD disability does render the TDIU aspect of the PTSD increased rating claim moot.  

In addition to the paper claims files, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims files and the electronic file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture associated with his service-connected PTSD more closely approximated total occupational and social impairment such that an initial 100 percent schedular rating under Diagnostic Code 9411 was warranted beginning February 20, 2008.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial maximum 100 percent rating for the PTSD disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal from the date of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As exemplified by the January 2012 Board videoconference testimony, the appellant contends that his PTSD disability is of greater severity than is contemplated by the currently assigned rating.  The Veteran has presented testimony and written statements to the effect that he has attempted suicide and that he has been a danger to those around him.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

As explained by the United States Court of Appeals for the Federal Circuit, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with the DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in November 2013, the previous versions of the regulations including references to the DSM-IV apply. 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent.  The GAF scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  A GAF score of 41-50 is defined in the DSM-IV as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  In addition, a GAF score of 31-40 is defined as "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."

Turning to the medical evidence of record, the appellant underwent a VA PTSD examination in March 2008.  A review of the associated report reveals that he complained of insomnia, frequent nightmares, daily intrusive thoughts of combat, flashbacks, hypervigilance, auditory and visual hallucinations, depression, suicidal ideation and thoughts of hurting others.  The appellant also complained of feeling estranged from others, not trusting others, social isolation and problems with concentration and memory.  The examiner rendered a diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) score of 50.  The examiner indicated that the appellant's social adaptability and interactions with others were considerably impaired due to his problems with irritability, difficulty with trust and desire to isolate.  The examiner further stated that the appellant's flexibility, adaptability and efficiency in the industrial environment was severely to totally impaired due to problems with irritability and depression and estimated the overall level of disability to be between considerable and severe.

The appellant underwent another VA PTSD examination in August 2009.  The appellant's symptoms included sleep impairment, sleepwalking, a lack of appetite with weight loss, feelings of guilt and hopelessness, a depressed mood, being easily irritated and suicidal ideation.  The examiner rendered an Axis I diagnosis of PTSD.  The examiner assigned a current GAF score of 48.  The examiner also stated that the appellant's symptoms reflected moderate to severe impairment.

The appellant underwent another VA PTSD examination in April 2010; the examiner noted that the appellant had recently been psychiatrically hospitalized for suicidal ideation related to PTSD.  The appellant reported that he felt jittery and nervous and he continued to complain of suicidal ideation, difficulty sleeping with nightmares, being isolated and withdrawn from others, having decreased energy and a depressed mood and having a loss of interest in activities.  He reported that he did not take a shower or changes his clothes on a regular basis and being nagged by his mother about this.  On mental status examination, speech structure, memory and concentration were somewhat impaired.  Insight and judgement were not demonstrated.  Affect was blunted.  Mood was dysphoric.  The examiner rendered an Axis I diagnosis of PTSD.  The examiner assigned a current GAF score of 45.  The examiner stated that the appellant's PTSD symptoms and depression had resulted in overall severe impairment in social and occupational functioning as evidenced by his complete withdrawal from others and inability to form relationships.  

The appellant most recently underwent a VA PTSD examination in November 2012.  The appellant was noted to complain of persistent problems with falling or staying asleep, sleepwalking, irritability or outbursts of anger, difficulty concentrating, feelings of detachment or estrangement from others and restricted range of affect.  The examiner noted symptoms of anxiety, depressed mood, suspiciousness, chronic sleep impairment, memory loss, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  The examiner rendered an Axis I diagnosis of PTSD.  The examiner assigned a current GAF score of 45.  The examiner stated that the appellant was currently unable to maintain gainful employment because of symptoms of hypervigilance, paranoia, suspiciousness, decreased memory and poor concentration which negatively impacted his ability to work with others and complete job requirements in a timely manner.  

The evidence of record indicates that the appellant's PTSD signs and symptoms have remained quite constant since February 2008, in that the findings in the VA PTSD examinations are mirrored in the VA mental health treatment records.  A review of the appellant's VA inpatient and outpatient mental health treatment records indicates that the appellant's recorded symptoms included poor grooming, an unkempt appearance, depressed mood, isolation, reports of auditory hallucinations of a command nature and suicidal ideation.

According to the medical evidence, the appellant has exhibited deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, as well as impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships.  He has also exhibited suicidal ideation, severe social impairment and memory impairment and an intermittent ability to perform activities of daily living such as personal hygiene.  The medical evidence clearly indicates that the Veteran is unable to work due to his PTSD.  Importantly, the GAF scores assigned between April 2006 and January 2013 ranged from 39 to 55, but mostly 45, which is indicative of major impairment.  

The evidence reported above reflects that, since at least February 20, 2008, the appellant has exhibited some PTSD symptoms that are enumerated among the criteria of both the 70 percent and 100 percent ratings.  It is unclear, however, whether the Veteran's symptoms are all attributable to PTSD, or to various other causes.  Nevertheless, significantly, the November 2012 VA examiner attributed the Veteran's inability to work to his PTSD.  

While further medical inquiry could be conducted with a view towards resolution of this question, it is doubtful that such research would assist the Board in its inquiry.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  

Affording the Veteran the benefit of the doubt on the question of the severity of the disability under consideration, the Board finds that the criteria for a 100 percent rating for PTSD have been met since February 20, 2008.  Therefore, entitlement to an initial 100 percent disability rating for PTSD is granted, effective February 20, 2008.

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board does not find that referral for extraschedular consideration is warranted, as the appellant's symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to Diagnostic Code 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of the appellant's PTSD symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning his initial 100 percent rating. 

Further, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition - especially in light of the fact that the appellant's PTSD is his only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447(2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board notes that the TDIU claim is moot effective February 20, 2008.  As of that date, the appellant is in receipt of a 100 percent schedular disability rating for his PTSD as a result of this Board decision.  To grant a TDIU, a veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the appellant is not eligible under the terms of the regulation for a TDIU rating since February 20, 2008.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%").

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Bradley essentially requires that VA consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the disability that is rated 100 percent.  See Bradley, 22 Vet. App. 280, 294 (2008).  But, in this case, the appellant only has one service-connected disability (PTSD).  Thus, there is no separate disability that supports a grant of TDIU independent of the PTSD rated 100 percent disabling.

In summary, as the appellant's psychiatric symptoms during the appeal period have prevented him from working, socializing, or even properly caring for himself in isolation, the Board finds it reasonable to conclude that an evaluation of total occupational and social is appropriate.  Accordingly, during the entire appeal period, the record evidence more nearly approximates an initial 100 percent schedular rating for the appellant's service-connected PTSD.  38 C.F.R. § 4.7; Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to an initial 100 percent disability rating for PTSD is granted beginning February 20, 2008, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


